DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the label from the range of values being a probability value that a given feature is observed in the intersection area; and
performing deep learning training using the assigned labels of the classified candidate unit.
Claims 2-6, 9-11 and 13-15 are considered allowable based at least upon their dependence upon claim 1.
For claim 16, the prior art fails to teach:
the label from the range of values being a probability value that a given feature is observed in the intersection area; and
performing deep learning training using the assigned labels of the classified candidate unit.
Claims 17-18
For claim 19, the prior art fails to teach:
the label from the range of values being a probability value that a given feature is observed in the intersection area; and
performing deep learning training using the assigned labels of the classified candidate unit.
For claim 20, the prior art fails to teach:
the label from the range of values being a probability value that a given feature is observed in the intersection area; and
performing deep learning training using the assigned labels of the classified candidate unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quader et al (US 2021/0209412) teaches probabilistic training using heuristics to generate weak labels ([0013]-[0016]) but Quader cannot be used as prior art due to its later filing date than that of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849